Title: From Thomas Jefferson to Albert Gallatin, 12 January 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  The Secretary of the Treasury 
                  
                        12 Jan. 1804
                     
               
               The inclosed are furnished by the Director of the mint to be laid before Congress. the law requires they should be accompanied with the settlements which have been made relative thereto, duly certified by the Comptroller of the Treasury. duplicates of such a paper are desired with the return of these to be sent to each house by
               
                  Th:J.
               
            